Title: To Thomas Jefferson from Albert Gallatin, 3 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  Spanish resolutions
                  Three distinct objects to be obtained from Congress
                  1st. Some public resolutions bottomed on the public message of the President expressive of the determination of that body to support the just claims of the United States in case no arrangement should take place.
                  2dly. some expression of the intention of the Legislature to enable the President to make an arrangement in the manner suggested by his private Message; so expressed as to cover the whole ground & as to justify the steps he means to take, but not so as to divulge the extent to which he may go.
                  3dly. An immediate appropriation of a sum which, if necessary, may be paid on obtaining an order of delivery and without waiting for the ratification of the Treaty.
                  The apparent difficulty in framing the resolutions arises from the attempt to blend the three objects together. The same reasons which have induced the President to send two distinct messages render it necessary that the public resolutions of Congress should be distinct from the private ones; that those which relate to the war posture, of the Spanish affairs, which are intended to express the national sense on that subject & to enable the President to take the steps which appear immediately, necessary on the frontier, should not be mixed with those proceedings calculated only to effect an accommodation. The course now recommended is precisely that which was followed in the Louisiana business when the deposit was withdrawn. A public resolution (which was indeed attacked as wanting sufficient energy, but we may easily give a proper tone to those wanted at present) was moved by Randolph & adopted by the house. A committee in the mean while brought in a confidential report sufficient to support & justify the President in the purchase he was going to attempt; and to this an appropriation law in very general terms was added. To follow a similar course appears not only best; but will also, as founded on precedent, be the smoothest mode of doing the business in Congress.
                  On that ground, the five first resolutions proposed by the President, together with such modifications as may be suggested, and the additional one respecting the spoliations will form the public resolutions to be adopted either in Committee of the whole on the Union or by the select Committee to which the Spanish part of the public message may be referred.
                  The select commee. to whom this private message may be referred will make the report which we want to justify the instructions intended to be given to Mr Armstrong for the purchase of Florida &a.—We cannot dictate what that report will be, but only suggest generally what we want; and provided we have a good committee & their report favors the object, nothing more is wanted as no question will be taken in Congress on the report itself. That middle way of previous approbation is perhaps the most congenial to the free exercise of the respective functions of the several Departments. It gives sanction enough to the views of the Executive to enable him to proceed, yet without either taking away his ultimate responsibility or committing the house to an indiscriminate previous approbation. The only resolution reported by the Committee will be that for appropriating, on which a law in general terms vizt. for foreign intercourse, will be bottomed appropriating the sum which Congress may fix as a paymt. previous to the ratification; and I presume that two millions will be sufficient & may be obtained from that body. I do not think that they ever will agree to any vague limitation, or to any other indeed but that of the sum itself: and the precedent would be so bad that it is not desirable they should.
                  If the President thinks that course generally eligible, the only object which calls immediate attention is that of the public resolutions. I have only those which had been first suggested & cannot make any remarks precisely applicable to their present shape modified as they have been since. I have already verbally mentioned that it did not seem to me that the object expressed in the 4 first resolutions was of sufficient magnitude to justify the solemnity of the 5th resolution; and I would rather that this last should be confined to the vesting in the President the execution of the others.
                  On the subject of the new (indemnities) resolution I am still of opinion that the U. States should not pledge themselves to pursue to effect the indemnities for which any nation is answerable to the citizens of the U.S.—Although the omission of the word justly qualifies the declaration, and it might be argued that that for which Spain is strictly answerable is only what she has recognized, yet the expression is too general not to convey a different meaning. The true reason why we mean never to abandon the claim for spoliations provided for by the convention, is that their justice was formally acknowledged by Spain; and I think it would be safer to place it on that ground, by either a direct allusion to the Convention or by expressions alluding to recognition by Spain—
                  
                  
               